841 F.2d 1025
1988-1 Trade Cases   68,003
STATE OF COLORADO ex rel. COLORADO ATTORNEY GENERAL, DuaneWoodard, Plaintiff-Appellant and Cross-Appellee,v.WESTERN PAVING CONSTRUCTION CO., Defendant-Appellee andCross-Appellant.
Nos. 86-1363, 86-1420.
United States Court of Appeals,Tenth Circuit.
March 10, 1988.

Appeal from the United States District Court for the District of Colorado, Alfred A. Arraj, Judge (D.C.Civil Action No. 84-A-1483).
David S. Harmon, Asst. Atty. Gen., Antitrust Section (Thomas P. McMahon, First Asst. Atty. Gen., Chief, Antitrust Section, Duane Woodard, Atty. Gen., Charles B. Howe, Deputy Atty. Gen., and Richard H. Forman, Sol. Gen., with him on the briefs), for plaintiff-appellant.
John Bodner, Jr., Howrey & Simon, Washington, D.C.  (Marcia Press Kaplan of Howrey & Simon, Washington, D.C., and B. Lawrence Theis of Walters & Theis, Denver, Colo., with him on the brief), for defendant-appellee.
Robert A. Butterworth, Atty. Gen. of the State of Fla., and Jerome W. Hoffman, Asst. Atty. Gen. of the State of Fla., filed a brief amicus curiae for the State of Fla.
Before HOLLOWAY, Chief Judge, McKAY, LOGAN, SEYMOUR, MOORE, ANDERSON, TACHA and BALDOCK, Circuit Judges.
PER CURIAM.


1
The prior judgment of this Court is vacated and the panel opinion of this Court, 833 F.2d 867 (1987), is withdrawn.  The judgment of the District Court, 630 F.Supp. 206, is affirmed by an equally divided Court.